                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 1B496E71-917D-40E9-9F92-8E22E450D579   43   Filed 07/14/20   Page 1 of 5




          Matthew Borden, pro hac vice application pending
          borden@braunhagey.com
          J. Noah Hagey, pro hac vice application pending
          hagey@braunhagey.com
          Athul K. Acharya, OSB No. 152436
          acharya@braunhagey.com
          Gunnar K. Martz, pro hac vice application pending
          martz@braunhagey.com
          BRAUNHAGEY & BORDEN LLP
          351 California Street, Tenth Floor
          San Francisco, CA 94104
          Telephone: (415) 599-0210
          Kelly K. Simon, OSB No. 154213
          ksimon@aclu-or.org
          AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
          P.O. Box 40585
          Portland, OR 97240
          Telephone: (503) 227-6928
          Attorneys for Plaintiffs


                                       UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                             PORTLAND DIVISION

          INDEX NEWSPAPERS LLC, a Washington                 Case No. 3:20-cv-1035-SI
          limited-liability company, dba PORTLAND
          MERCURY; DOUG BROWN; BRIAN
          CONLEY; SAM GEHRKE; GARRISON                       DECLARATION OF GARRISON DAVIS
          DAVIS; KAT MAHONEY; SERGIO                         REGARDING EVENTS OF JULY 12, 2020
          OLMOS; JOHN RUDOFF; ALEX MILAN
          TRACY; TUCK WOODSTOCK; JUSTIN
          YAU; and those similarly situated,
                         Plaintiffs,
                 v.
          CITY OF PORTLAND, a municipal
          corporation; and JOHN DOES 1-60, officers
          of Portland Police Bureau and other agencies
          working in concert,
                         Defendants.




          PAGE 1 – DECLARATION OF GARRISON DAVIS RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 1B496E71-917D-40E9-9F92-8E22E450D579       43   Filed 07/14/20   Page 2 of 5




                   I, Garrison Davis, declare:

                   1.     I am an Oregon resident who lives in the City of Portland. I am a freelance

          videographer, journalist, and documentary filmmaker who has covered the ongoing Portland

          protests. If called as a witness, I could, and would, testify competently to the facts below.

                   2.     I have gone out to cover the ongoing protests at least five nights a week since

          May 27.

                   3.     I covered the protests in downtown Portland on the night of July 11 into the early

          morning of July 12, 2020.

                   4.     I was present in a journalistic capacity. I wore a helmet that says “PRESS” in big

          block letters on it. Because I knew that the Court had ordered the police to stop using violence

          against journalists and legal observers, most of the time I was holding my press pass aloft in one

          hand and my iPhone in the other.

                   5.     I was only there to document the protesters and their interaction with police and

          federal officials. I did not participate in the protests.

                   6.     True and correct copies of videos that I posted from my cellphone to Twitter

          starting around 9:32 p.m. on July 11 and ending around 2:44 a.m. on July 12 are available at the

          following URL: https://twitter.com/hungrybowtie/status/1282171750751465472. These videos

          accurately depict the events recounted below. For convenience, I have noted declarations for
          which I have corresponding video.

                   7.     I arrived at the Justice Center shortly after 9:30 p.m. I began filming from the

          sidewalk. The air was already thick with tear gas.1

                   8.     Shortly after I started filming, federal troops launched more tear gas cannisters at

          me.2 So I moved around the block and returned to Lownsdale Square, across the street from the

          Mark O. Hatfield United States Courthouse.



          1
              https://twitter.com/hungrybowtie/status/1282171750751465472.
          2
              https://twitter.com/hungrybowtie/status/1282172085725327362.

          PAGE 2 – DECLARATION OF GARRISON DAVIS RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 1B496E71-917D-40E9-9F92-8E22E450D579   43    Filed 07/14/20     Page 3 of 5




                 9.      I was there documenting when a federal officer shot what appeared to be a ‘dud’

          tear gas cannister at someone who was holding up a boombox above his head and standing by

          the sidewalk in front of Lownsdale Square. After the person kicked away the cannister, the

          federal troops shot him in the head with an impact munition. He appeared to be gravely

          wounded.3

                 10.     After federal troops shot the man in the head, they began to use some type of

          sonic weapon.4 It emitted an ultra-high-pitched frequency and looked like a big megaphone in

          the window of the courthouse. It caused in me a massive headache and forced me to stop

          documenting.

                 11.     I was soon able to block the noise with earplugs given to me by a medic, and

          resumed documenting.

                 12.     Shortly after midnight on July 12, the federal troops issued what they called a

          “last warning.”5 They then launched a tear gas offensive, engulfing the entirety of the steps of the

          courthouse, 3rd Avenue, and Lownsdale Square in tear gas.6 They also started shooting

          munitions into the crowd.

                 13.     As I was moving back, federal troops shot me in the back with a tear gas

          cannister. The cannister hit me on my back and then somehow became stuck to my bag while

          dispersing massive amounts of gas all over me.7 I was unable to separate the cannister from my
          bag for what seemed like an eternity. People nearby helped me rip off my bag, finally freeing the

          cannister. My bag is now entirely coated with tear gas residue.

                 14.     Federal troops repeatedly shot directly at me with pepper bullets and other

          munitions. When they shot at me, I was on the sidewalk in front of the park capturing the

          enormous tear gas clouds and documenting what federal officers were doing. I was wearing a


          3
            https://twitter.com/hungrybowtie/status/1282176328305762307.
          4
            https://twitter.com/hungrybowtie/status/1282193909716672512.
          5
            https://twitter.com/hungrybowtie/status/1282211999829471232.
          6
            https://twitter.com/hungrybowtie/status/1282217421739225088.
          7
            https://twitter.com/hungrybowtie/status/1282218575093096448.

          PAGE 3 – DECLARATION OF GARRISON DAVIS RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 1B496E71-917D-40E9-9F92-8E22E450D579    43    Filed 07/14/20    Page 4 of 5




          helmet clearly marked “PRESS.” I made sure both hands were being used to hold my phone. I

          was not in the park illegally. I was not posing any type of threat to them or anyone else. I was

          turning around to see if protesters were behind me, and there was no one behind me. Yet the

          federal troops continued to purposely aim and shoot at me, across 3rd Avenue and into

          Lownsdale Square, because I was trying to film the tear gas that they used to engulf the street.

                     15.   After several more immense rounds of tear gas, the federal troops closed the

          courthouse doors.8 Then, seemingly out of nowhere, federal troops swung open the doors and

          charged out of the courthouse, past the sidewalk and off of federal property, across 3rd Avenue,

          and into the crowd in Lownsdale Square, tackling and arresting people in a giant cloud of tear

          gas.9,10

                     16.   I documented as the federal troops wielded back their batons and chased through

          the park after legal observers who were clearly affiliated with the National Lawyers Guild.11

                     17.   I documented as federal troops pinned down one individual, who was not wearing

          a gas mask, in a thick column of tear gas while they prepared to arrest him.12

                     18.   These incidents all occurred on park land well away from the courthouse.

                     19.   At approximately 2:00 a.m., the Portland police made their first appearance of the

          night. They emerged from the Justice Center on 4th Avenue and declared via loudspeaker that

          the downtown area was “closed.”13
                     20.   This coincided with a massive application of tear gas on 4th Avenue. I

          documented as innocent bystanders like homeless individuals and through traffic were subjected

          to the gas.14


          8
            https://twitter.com/hungrybowtie/status/1282235562414333952.
          9
            https://twitter.com/hungrybowtie/status/1282246957256212481.
          10
             https://twitter.com/hungrybowtie/status/1282241815022714880.
          11
             https://twitter.com/hungrybowtie/status/1282243410884096000.
          12
             https://twitter.com/hungrybowtie/status/1282241815022714880.
          13
             https://twitter.com/hungrybowtie/status/1282245055680401408.
          14
             Id.



          PAGE 4 – DECLARATION OF GARRISON DAVIS RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 1B496E71-917D-40E9-9F92-8E22E450D579     43   Filed 07/14/20     Page 5 of 5




                  21.    After gassing 4th Avenue, the Portland police and the federal troops together

          marched everyone westward towards Broadway.15

                  22.    Upon reaching Broadway, the Portland police and the federal troops together

          formed a line on the street.16

                  23.    A few minutes later, the federal troops left while the Portland police stayed

          behind to hold the line.17 A few minutes after that, the Portland police left.18 I went home after

          that.

                  24.    On July 11-12, 2020, I documented that the Portland police participated together

          with the federal troops (1) to clear out Lownsdale Square, (2) to march as one big group in

          pushing the protesters down Broadway, and (3) to hold the police line at Broadway before each

          group executed an organized retreat in quick succession.

                  25.    The Portland police and the federal troops appeared to have been communicating

          and coordinating with each other during this time.



                  I declare under penalty of perjury under the laws of United States of America that the

          foregoing is true and correct.



          Dated: July 13, 2020                                      _______________________________
                                                                            Garrison Davis




          15
             https://twitter.com/hungrybowtie/status/1282247518592495616.
          16
             https://twitter.com/hungrybowtie/status/1282248189580476416.
          17
             https://twitter.com/hungrybowtie/status/1282248703311413249.
          18
             https://twitter.com/hungrybowtie/status/1282249377554116608.

          PAGE 5 – DECLARATION OF GARRISON DAVIS RE: JULY 12, 2020
